                           4:20-cv-04165-MMM # 8            Page 1 of 6
                                                                                                     E-FILED
                                                               Wednesday, 02 December, 2020 08:54:52 AM
                                                                             Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

CHRISTOPHER EINECKER,                                 )
                                                      )
                               Plaintiff,             )
v.                                                    )       No.: 20-cv-4165-MMM
                                                      )
. EK, et al.,                                         )
                                                      )
                               Defendants.            )

                                   MERIT REVIEW ORDER

        Plaintiff, proceeding pro se, pursues a § 1983 action for deliberate indifference to his

serious medical needs at the Hill (“Hill”) and Big Muddy (“Big Muddy”) Correctional Centers.

The case is before the Court for a merit review pursuant to 28 U.S.C. § 1915A. In reviewing the

Complaint, the Court accepts the factual allegations as true, liberally construing them in

Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir. 2013). However, conclusory

statements and labels are insufficient. Enough facts must be provided to “state a claim for relief

that is plausible on its face.” Alexander v. United States, 721 F.3d 418, 422 (7th Cir. 2013)

(citation and internal quotation marks omitted). While the pleading standard does not require

“detailed factual allegations,” it requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th Cir. 2011) quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        Plaintiff was at Hill on June 19, 2019, when he developed a severe sore throat, fever,

earache, lightheadedness, and vomiting. Plaintiff claimed he was unable to move and asked

another inmate, Mr. Jenkins, to contact Defendant Nurse Janice who was passing medications.

Mr. Jenkins did so, with Defendant Janice indicating that she could not do anything while




                                                  1
                             4:20-cv-04165-MMM # 8          Page 2 of 6




passing medications. She recommended that Plaintiff write a sick call slip to be given to her.

Plaintiff did so, marking the slip as an “emergency.”

        On June 21, 2019, Plaintiff was still in severe pain and had not been seen. He filled out

another sick call slip and placed it in the healthcare box. He asked an unidentified second shift

officer to call the hip healthcare unit, and the officer refused to do so. On June 22, 2019,

Plaintiff’s earache was so severe that it caused migraines and vomiting. Correctional staff called

the healthcare unit on his behalf and were advised that Plaintiff was to turn in another sick call

slip. Plaintiff did so, without result.

        On June 23, 2019, Plaintiff told Lieutenant Lisa Williams, not a party, that his symptoms

had remained unaddressed for four days. Lieutenant Williams told Plaintiff to fill out a sick call

slip which she would personally deliver to the healthcare unit. Plaintiff did so, also writing

several grievances. While in chow line later that day, Plaintiff apprised Sergeant Shotts of the

situation. Sergeant Shotts called the healthcare unit and told Plaintiff to report there. Upon arrival

in the healthcare unit, Plaintiff was seen by an unidentified Jane Doe Nurse. The Doe Defendant

examined Plaintiff and provided him medications. She advised that if his symptoms did not

improve, he was to put in another sick call request.

        Plaintiff was called back to the healthcare unit on June 24, 2019 and seen by Defendant

Nurse Lopes. Defendant Lopes believed that Plaintiff might have strep throat and prescribed a

seven-day course of an antibiotic, Amoxicillin. Defendant provided Plaintiff a blister pack with a

five-day supply, indicating he would be given the remainder in a few days through med pick-up.

        Plaintiff returned to the healthcare unit on June 26, 2019, asserting that the hearing in his

right ear was deteriorating. He noted, also, that he had not received the final two-days’ worth of

antibiotics. Plaintiff claims that he never received the remainder and that he has suffered



                                                  2
                            4:20-cv-04165-MMM # 8            Page 3 of 6




significant hearing loss in his right ear. He does not, however, identify the individual to whom he

made these complaints.

       On July 1, 2019, Plaintiff was seen by Defendant Nurse Julie, who noted that Plaintiff’s

right ear was red and engorged. Defendant Julie prescribed a different antibiotic, Augmentin.

Plaintiff was prescribed and given the entire seven-day course in a blister pack.

       On July 2, 2019, Plaintiff was told he was being transferred to the Big Muddy

Correctional Center the following day (“Big Muddy”). Plaintiff was not allowed to take the

Augmentin on the transport bus, so he packed it in his property box. Plaintiff arrived at Big

Muddy on July 3, 2019 and was seen by Nurse Williams for a medical intake. Plaintiff told

Nurse Williams of his issues and his need for the antibiotic. The Nurse told him that the property

officer would send the medications to the healthcare unit where he could receive them the

following day.

       Plaintiff received his property the following day and his medications were not amongst

them. Plaintiff followed-up and was told, as previously indicated by Nurse Williams, that the

medications had been sent to the healthcare unit. Plaintiff submitted a slip that day, requesting

the antibiotics. Plaintiff did not receive the antibiotics and was not seen in the health care unit

until July 11, 2019. On that date, a Jane Doe nurse, not named as a party, noted redness and

bulging of Plaintiff’s right eardrum. The Nurse contacted an unidentified physician who

examined Plaintiff that day. The John Doe physician corroborated the Nurse’s findings but

indicated, that after eight days, Plaintiff did not need the antibiotics. He merely prescribed

Tylenol.

       Plaintiff had continued pain in his ear and, on August 22, 2019, submitted a request for

more pain medication. Plaintiff was seen on August 24, 2019, by an unidentified individual and



                                                  3
                           4:20-cv-04165-MMM # 8            Page 4 of 6




issued a three-day supply of Tylenol. Plaintiff was seen on several subsequent occasions for

renewal of the Tylenol prescription. Plaintiff complains that despite the continued need for pain

medication, he was only prescribed a three-day supply at a time. Here, again, Plaintiff does not

indicate whether he is asserting that this was deliberate indifference or whom he holds

responsible.

       On October 20, 2019, Plaintiff was seen by Physician’s Assistant, Defendant Gerst.

Defendant Gerst prescribed a10-day supply of amoxicillin which finally ease the pain and

improved the hearing loss to an extent. On November 25, 2019, Plaintiff was seen by an

unidentified outside audiologist who recommended a hearing aid for the right ear. Dr. Larson, a

Big Muddy physician, submitted a request for the hearing aid. On January 23, 2020, the request

was approved by Healthcare Administrator Debbie Isaacs. As of the writing of the complaint,

however, Plaintiff had not received the hearing aid.

       While Plaintiff might otherwise allege colorable claims of deliberate indifference, he

does not clearly indicate which Defendants he holds liable. Plaintiff has named Dr. Ek, the Hill

Medical Director, but makes no mention of him in the complaint. It is unclear whether he is

pleading that Nurse Janice was deliberately indifferent in not seeing him on June 19, 2019 or

whether he holds her responsible for his not being seen until June 23, 2019. It is also unclear as

to why Plaintiff named Nurse Ashley Lopes. Plaintiff pleads only that Defendant Lopes saw him

on June 24, 2019, determined he might have strep throat, and prescribed him a seven-day course

of Amoxicillin. The Court cannot discern any deliberate indifference on Defendant Lopes’s part,

particularly, as Plaintiff does not claim that he made subsequent, unaddressed complaints to her.

       Plaintiff also asserts that on June 26, 2019, he informed someone of the loss of hearing in

his right ear and the failure to receive the final two-days’ worth of antibiotics. He does not,



                                                  4
                            4:20-cv-04165-MMM # 8            Page 5 of 6




however, provide any information as to this individual. As a result, the individual’s gender or

status as an officer or medical staff member is unknown. Plaintiff does not, in fact, affirmatively

assert a deliberate indifference claim against this individual.

       Plaintiff’s claims are even less clear as to the Big Muddy Defendants. Plaintiff names Dr.

Larson and Healthcare Administrator Debbie Isaacs. However, he pleads only that Dr. Larson

submitted a request for Plaintiff to be provided a hearing aid and that Defendant Isaacs approved

the request. It is not clear why they are named as Defendants. If Plaintiff means to allege that one

or both is at fault for his not receiving the hearing aid, he needs to plead facts in support. This

claim, however, cannot proceed here as it is not related to the claims that the other putative

Defendants were deliberately indifferent to Plaintiff’s pain, and failed to provide him necessary

antibiotic treatment. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007), “[u]nrelated claims

against different defendants belong in different suits.” In other words, “multiple claims against a

single party are fine, but Claim A against Defendant 1 should not be joined with unrelated Claim

B against Defendant 2.” “Again, defendants are properly joined in a single action only if they

are parties to a single transaction or occurrence common to all defendants, and the claims against

them involve a common question of fact or law.” Ghashiyah v. Frank, No. 05-0766, 2008 WL

680203, at *2 (E.D. Wis. Mar. 10, 2008).

       Plaintiff also names Physician’s Assistant Gerst, pleading only that this Defendant

provided him a ten-day supply of antibiotics which finally improved his symptoms. It is

furthermore not clear whether Plaintiff seeks to allege a deliberate indifference claim against

Nurse Williams, who did the medical intake screening at Big Muddy on July 3, 2019.




                                                  5
                            4:20-cv-04165-MMM # 8             Page 6 of 6




       This complaint cannot proceed as it would result in the Court “guessing” as to which

individuals are meant to be Defendants and the nature of the claims which are to be construed

against them. Plaintiff will be given an opportunity, however, to file an amended pleading.

       IT IS THEREFORE ORDERED:

       1)      Plaintiff’s complaint is dismissed. Plaintiff will have 30 days in which to file an

amended complaint. It is to be captioned “Amended Complaint” and is to include all of

Plaintiff’s claims, without reference to a prior pleading. The amended complaint must clearly

state the claim being alleged against each particular Defendant. Failure to file an amended

complaint will result in the dismissal of this action.

       2)      Plaintiff filed a petition to proceed in forma pauperis [3], asserting poverty. His

prison trust fund ledgers, however, document a balance of $1,492.96. [3] is DENIED. Plaintiff

will have 30 days in which to pay the full $402 filing fee.

       3)      Plaintiff has filed [5], requesting the recruitment of pro bono counsel. Plaintiff

provides a single declination letter from an attorney and does not, therefore, document a good

faith effort to secure counsel on his own. Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007).

[5] is DENIED. In the event that Plaintiff renews his motion for appointment of counsel, he is to

provide copies of the letters sent to, and received from, prospective counsel.

       4)      Plaintiff’s motions for status [6] and [7] are rendered MOOT by this order.




_ 12/2/2020                                         s/Michael M. Mihm_______
ENTERED                                             MICHAEL M. MIHM
                                                UNITED STATES DISTRICT JUDGE



                                                  6
